 

Exhibit 10.14

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT

 

 
 

 

THE EXECUTIVE NONQUALIFIED EXCESS PLAN

 

Section 1.Purpose:

 

By execution of the Adoption Agreement, the Employer has adopted the Plan set
forth herein, and in the Adoption Agreement, to provide a means by which certain
management Employees or Independent Contractors of the Employer may elect to
defer receipt of current Compensation from the Employer in order to provide
retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the "Code"). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(l) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.

 

Section 2.Definitions:

 

As used in the Plan, including this Section 2, references to one gender shall
include the other, unless otherwise indicated by the context:

 

2.1           "Active Participant" means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end of the Plan Year that the Committee determines
the Participant no longer meets the eligibility requirements of the Plan.

 



 1 

 

 

2.2           "Adoption Agreement" means the written agreement pursuant to which
the Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.

 

2.3           "Beneficiary" means the person, persons, entity or entities
designated or determined pursuant to the provisions of Section 13 of the Plan.

 

2.4           "Board" means the Board of Directors of the Company, if the
Company is a corporation. If the Company is not a corporation, "Board" shall
mean the Company.

 

2.5           "Change in Control Event" means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder.

 

2.6           "Committee" means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.

 

2.7           "Company" means the company designated in the Adoption Agreement
as such.

 

2.8           "Compensation" shall have the meaning designated in the Adoption
Agreement.

 

2.9           "Crediting Date" means the date designated in the Adoption
Agreement for crediting the amount of any Participant Deferral Credits or
Employer Credits to the Deferred Compensation Account of a Participant.

 

 2 

 

 

2.10         "Deferred Compensation Account" means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits and Employer Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
The Deferred Compensation Account of a Participant shall include any In-Service
or Education Account of the Participant, if applicable.

 

2.11         "Disabled" means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder. Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.

 

2.12         “Education Account” is an In-Service Account which will be used by
the Participant for educational purposes.

 

2.13         "Effective Date" shall be the date designated in the Adoption
Agreement.

 

2.14         "Employee" means an individual in the Service of the Employer if
the relationship between the individual and the Employer is the legal
relationship of employer and employee. An individual shall cease to be an
Employee upon the Employee's Separation from Service.

 

 3 

 

 

2.15         "Employer" means the Company, as identified in the Adoption
Agreement, and any Participating Employer which adopts this Plan. An Employer
may be a corporation, a limited liability company, a partnership or sole
proprietorship.

 

2.16         "Employer Credits" means the amounts credited to the Participant's
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.

 

2.17         "Grandfathered Amounts" means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of Section
409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Adoption
Agreement.

 

2.18         "Independent Contractor" means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor's
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.

 

2.19         "In-Service Account" means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

 

2.20         "Normal Retirement Age" of a Participant means the age designated
in the Adoption Agreement.

 

 4 

 

 

2.21         "Participant" means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan; provided that if the Participant is an Employee, the individual must
be a highly compensated or management employee of the Employer within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

 

2.22         "Participant Deferral Credits" means the amounts credited to the
Participant's Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.

 

2.23         "Participating Employer" means any trade or business (whether or
not incorporated) which adopts this Plan with the consent of the Company
identified in the Adoption Agreement.

 

2.24         "Participation Agreement" means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1

 

2.25         "Performance-Based Compensation" means compensation where the
amount of, or entitlement to, the compensation is contingent on the satisfaction
of preestablished organizational or individual performance criteria relating to
a performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.

 

 5 

 

 

2.26         "Plan" means The Executive Nonqualified Excess Plan, as herein set
out and as set out in the Adoption Agreement, or as duly amended. The name of
the Plan as applied to the Employer shall be designated in the Adoption
Agreement.

 

2.27         "Plan-Approved Domestic Relations Order" shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:

 

2.27.1     Issued pursuant to a State's domestic relations law;

 

2.27.2     Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;

 

2.27.3    Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant's benefits under the Plan;

 

2.27.4    Requires payment to such person of their interest in the Participant's
benefits in a lump sum payment at a specific time; and

 

2.27.5    Meets such other requirements established by the Committee.

 

2.28         "Plan Year" means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.

 

2.29         "Qualifying Distribution Event" means (i) the Separation from
Service of the Participant, (ii) the date the Participant becomes Disabled,
(iii) the death of the Participant, (iv) the time specified by the Participant
for an In-Service or Education Distribution, (v) a Change in Control Event, or
(vi) an Unforeseeable Emergency, each to the extent provided in Section 5.

 

 6 

 

 

2.30         "Seniority Date" shall have the meaning designated in the Adoption
Agreement.

 

2.31         "Separation from Service" or "Separates from Service"means a
"separation from service" within the meaning of Section 409A of the Code.

 

2.32         "Service" means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee's right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, "Service"
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.

 

2.33         "Service Bonus" means any bonus paid to a Participant by the
Employer which is not Performance-Based Compensation.

 

2.34         "Specified Employee" means an Employee who meets the requirements
for key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the
Code (applied in accordance with the regulations thereunder and without regard
to Section 416(i)(5) of the Code) at any time during the twelve month period
ending on December 31 of each year (the "identification date"). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall apply. If the
person is a key employee as of any identification date, the person is treated as
a Specified Employee for the twelve-month period beginning on the first day of
the fourth month following the identification date.

 



 7 

 

 

2.35         "Spouse" or ''Surviving Spouse" means, except as otherwise provided
in the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.

 

2.36         "Unforeseeable Emergency" means an "unforeseeable emergency" within
the meaning of Section 409A of the Code.

 

2.37         "Years of Service" means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.

 

Section 3.Participation:

 

The Committee in its discretion shall designate each Employee or Independent
Contractor who is eligible to participate in the Plan. A Participant who
Separates from Service with the Employer and who later returns to Service will
not be an Active Participant under the Plan except upon satisfaction of such
terms and conditions as the Committee shall establish upon the Participant's
return to Service, whether or not the Participant shall have a balance remaining
in the Deferred Compensation Account under the Plan on the date of the return to
Service.

 

 8 

 

 

Section 4.Credits to Deferred Compensation Account:

 

4.1           Participant Deferral Credits. To the extent provided in the
Adoption Agreement, each Active Participant may elect, by entering into a
Participation Agreement with the Employer, to defer the receipt of Compensation
from the Employer by a dollar amount or percentage specified in the
Participation Agreement. The amount of Compensation the Participant elects to
defer, the Participant Deferral Credit, shall be credited by the Employer to the
Deferred Compensation Account maintained for the Participant pursuant to Section
8. The following special provisions shall apply with respect to the Participant
Deferral Credits of a Participant:

 

4.1.1    The Employer shall credit to the Participant's Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.

 

4.1.2    An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant's election may be changed at any time prior to
the last permissible date for making the election as permitted in this Section
4.1, and shall thereafter be irrevocable. The election of a Participant shall
continue in effect for subsequent years until modified by the Participant as
permitted in this Section 4.1.

 

4.1.3    A Participant may execute and deliver a Participation Agreement to the
Committee within 30 days after the date the Participant first becomes eligible
to participate in the Plan to be effective as of the first payroll period next
following the date the Participation Agreement is fully executed by the
Participant. Whether a Participant is treated as newly eligible for
participation under this Section shall be determined in accordance with Section
409A of the Code and the regulations thereunder, including (i) rules that treat
all elective deferral account balance plans as one plan, and (ii) rules that
treat a previously eligible Employee as newly eligible if his benefits had been
previously distributed or if he has been ineligible for 24 months. For
Compensation that is earned based upon a specified performance period (for
example, an annual bonus), where a deferral election is made under this Section
but after the beginning of the performance period, the election will only apply
to the portion of the Compensation equal to the total amount of the Compensation
for the service period multiplied by the ratio of the number of days remaining
in the performance period after the election over the total number of days in
the performance period.

 

4.1.4    A Participant may unilaterally modify a Participation Agreement (either
to terminate, increase or decrease the portion of his future Compensation which
is subject to deferral within the percentage limits set forth in Section 4.1 of
the Adoption Agreement) by providing a written modification of the Participation
Agreement to the Committee. The modification shall become effective as of the
first day of January following the date such written modification is received by
the Committee.

 

 9 

 

 

4.1.5    If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.

 

4.1.6    If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant's election if
the election to defer is made not later than the close of the Employer's fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.

 

4.1.7    Compensation payable after the last day of the Participant's taxable
year solely for services provided during the final payroll period containing the
last day of the Participant's taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.

 

4.1.8    The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.

 

4.1.9    If a Participant becomes Disabled all currently effective deferral
elections for such Participant shall be cancelled. At the time the participant
is no longer Disabled, subsequent elections to defer future compensation will be
permitted under this Section 4.

 

4.1.10    If a Participant applies for and receives a distribution on account of
an Unforeseeable Emergency, all currently effective deferral elections for such
Participant shall be cancelled. Subsequent elections to defer future
compensation will be permitted under this Section 4.

 

4.1.11    If a Participant receives a hardship distribution under Section
1.401(k)-1(d)(3) of the Code or any other similar provision, all currently
effective deferral elections shall be cancelled. Subsequent elections to defer
future compensation under this Section 4 will not be effective until the later
of the beginning of the next calendar year or six months after the date of the
hardship distribution.

 



 10 

 

 

4.2           Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation Agreement that is timely executed and
delivered to the Committee pursuant to Section 4.1.

 

4.3            Deferred Compensation Account. All Participant Deferral Credits
and Employer Credits shall be credited to the Deferred Compensation Account of
the Participant as provided in Section 8.

 

Section 5.Qualifying Distribution Events:

 

5.1           Separation from Service. If the Participant Separates from Service
with the Employer, the vested balance in the Deferred Compensation Account shall
be paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which such
Specified Employee would be entitled during the first six months following the
date of Separation from Service shall be accumulated and paid on the first day
of the seventh month following the date of Separation from Service, and shall be
adjusted for deemed investment gain and loss incurred during the six month
period.

 

 11 

 

 

5.2           Disability. If the Employer designates in the Adoption Agreement
that distributions are permitted under the Plan when a Participant becomes
Disabled, and the Participant becomes Disabled while in Service, the vested
balance in the Deferred Compensation Account shall be paid to the Participant by
the Employer as provided in Section 7.

 

5.3          Death. If the Participant dies while in Service, the Employer shall
pay a benefit to the Participant's Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.

 

5.4           In-Service or Education Distributions. If the Employer designates
in the Adoption Agreement that in-service or education distributions are
permitted under the Plan, a Participant may designate in the Participation
Agreement to have a specified amount credited to the Participant’s In-Service or
Education Account for in-service or education distributions at the date
specified by the Participant. In no event may an in-service or education
distribution of an amount be made before the date that is two years after the
first day of the year in which any deferral election to such In-Service or
Education Account became effective. Notwithstanding the foregoing, if a
Participant incurs a Qualifying Distribution Event prior to the date on which
the entire balance in the In-Service or Education Account has been distributed,
then the balance in the In-Service or Education Account on the date of the
Qualifying Distribution Event shall be paid as provided under Section 7.1 for
payments on such Qualifying Distribution Event.

 



 12 

 

 

5.5           Change in Control Event. If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of a Change in Control Event, the Participant may designate in the
Participation Agreement to have the vested balance in the Deferred Compensation
Account paid to the Participant upon a Change in Control Event by the Employer
as provided in Section 7.

 

5.6           Unforeseeable Emergency. If the Employer designates in the
Adoption Agreement that distributions are permitted under the Plan upon the
occurrence of an Unforeseeable Emergency event, a distribution from the Deferred
Compensation Account may be made to a Participant in the event of an
Unforeseeable Emergency, subject to the following provisions:

 

5.6.1    A Participant may, at any time prior to his Separation from Service for
any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant's assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.10.

 

5.6.2    The Participant's request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.

 

5.6.3    If a distribution under this Section 5.6 is approved by the Committee,
such distribution will be made as soon as practicable following the date it is
approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant's Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.

 

 13 

 

 

5.6.4    The Committee may from time to time adopt additional policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.

 

Section 6.Vesting:

 

A Participant shall be fully vested in the portion of his Deferred Compensation
Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant's Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.

 

Section 7.Distribution Rules:

 

7.1           Payment Options. The Employer shall designate in the Adoption
Agreement the payment options which may be elected by the Participant (lump sum,
annual installments, or a combination of both). Different payment options may be
made available for each Qualifying Distribution Event, and different payment
options may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such time elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

 

 14 

 

 

Notwithstanding the foregoing, if certain Qualifying Distribution Events occur
prior to the date on which the vested balance of a Participant's Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:

 

7.1.1    If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant's Deferred Compensation Account shall be
paid as a lump sum.

 

7.1.2     If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant's Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.

 

7.2           Timing of Payments. Payment shall be made in the manner elected by
the Participant and shall commence as soon as practicable after (but no later
than 60 days after) the distribution date elected for the Qualifying
Distribution Event. In the event the Participant fails to make a valid election
of the payment method, the distribution will be made in a single lump sum
payment as soon as practicable after (but no later than 60 days after) the
Qualifying Distribution Event. A payment may be further delayed to the extent
permitted in accordance with regulations and guidance under Section 409A of the
Code.

 

7.3           Installment Payments. If the Participant elects to receive
installment payments upon a Qualifying Distribution Event, the payment of each
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the installment shall be adjusted on such
anniversary for credits or debits to the Participant's account pursuant to
Section 8 of the Plan. Such adjustment shall be made by dividing the balance in
the Deferred Compensation Account on such date by the number of installments
remaining to be paid hereunder; provided that the last installment due under the
Plan shall be the entire amount credited to the Participant's account on the
date of payment.

 

 15 

 

 

7.4           De Minimis Amounts. Notwithstanding any payment election made by
the Participant, if the Employer designates a pre-determined de minimis amount
in the Adoption Agreement, the vested balance in the Deferred Compensation
Account of the Participant will be distributed in a single lump sum payment if
at the time of a permitted Qualifying Distribution Event the vested balance does
not exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable). Such payment shall be made on or before the later of (i)
December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs. In addition, the Employer may distribute a Participant's vested
balance at any time if the balance does not exceed the limit in Section
402(g)(1)(B) of the Code and results in the termination of the Participant's
entire interest in the Plan as provided under Section 409A of the Code.

 

7.5           Subsequent Elections. With the consent of the Committee, a
Participant may delay or change the method of payment of the Deferred
Compensation Account subject to the following requirements:

 

7.5.1     The new election may not take effect until at least 12 months after
the date on which the new election is made.

 

 16 

 

 

7.5.2    If the new election relates to a payment for a Qualifying Distribution
Event other than the death of the Participant, the Participant becoming
Disabled, or an Unforeseeable Emergency, the new election must provide for the
deferral of the payment for a period of at least five years from the date such
payment would otherwise have been made.

 

7.5.3    If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.

 

For purposes of this Section 7.5 and Section 7.6, a payment is each separately
identified amount to which the Participant is entitled under the Plan; provided,
that entitlement to a series of installment payments is treated as the
entitlement to a single payment.

 

7.6           Acceleration Prohibited. The acceleration of the time or schedule
of any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.

 

Section 8.Accounts; Deemed Investment; Adjustments to Account:

 

8.1           Accounts. The Committee shall establish a book reserve account,
entitled the "Deferred Compensation Account," on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.

 

 17 

 

 

8.2           Deemed Investments. The Deferred Compensation Account of a
Participant shall be credited with an investment return determined as if the
account were invested in one or more investment funds made available by the
Committee. The Participant shall elect the investment funds in which his
Deferred Compensation Account shall be deemed to be invested. Such election
shall be made in the manner prescribed by the Committee and shall take effect
upon the entry of the Participant into the Plan. The investment election of the
Participant shall remain in effect until a new election is made by the
Participant. In the event the Participant fails for any reason to make an
effective election of the investment return to be credited to his account, the
investment return shall be determined by the Committee.

 

8.3           Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:

 

8.3.1    The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit. Unless otherwise specified by
the Employer, each deemed investment fund will be debited pro-rata based on the
value of the investment funds as of the end of the preceding business day.

 

8.3.2    The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.

 

8.3.3    The Deferred Compensation Account shall be credited or debited on each
day securities are traded on a national stock exchange with the amount of deemed
investment gain or loss resulting from the performance of the deemed investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.

 

 18 

 

 

Section 9.Administration by Committee:

 

9.1           Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.

 

9.2           General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan. Any such action taken by the Committee shall be final and conclusive on
any party. To the extent the Committee has been granted discretionary authority
under the Plan, the Committee’s prior exercise of such authority shall not
obligate it to exercise its authority in a like fashion thereafter. The
Committee shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Employer with
respect to the Plan. The Committee may, from time to time, employ agents and
delegate to such agents, including Employees of the Employer, such
administrative or other duties as it sees fit.

 

9.3           Indemnification. To the extent not covered by insurance, the
Employer shall indemnify the Committee, each Employee, officer, director, and
agent of the Employer, and all persons formerly serving in such capacities,
against any and all liabilities or expenses, including all legal fees relating
thereto, arising in connection with the exercise of their duties and
responsibilities with respect to the Plan, provided however that the Employer
shall not indemnify any person for liabilities or expenses due to that person’s
own gross negligence or willful misconduct.

 

 19 

 

 

Section 10.Contractual Liability, Trust:

 

10.1         Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company shall not be required to establish or maintain any special
or separate fund, or otherwise to segregate assets to assure that such payments
shall be made, and the Participants shall not have any interest in any
particular assets of the Company by reason of its obligations hereunder. To the
extent that any person acquires a right to receive payment from the Company,
such right shall be no greater than the right of an unsecured creditor of the
Company.

 

10.2         Trust. The Employer may establish a trust to assist it in meeting
its obligations under the Plan. Any such trust shall conform to the requirements
of a grantor trust under Revenue Procedures 92-64 and 92-65 and at all times
during the continuance of the trust the principal and income of the trust shall
be subject to claims of general creditors of the Employer under federal and
state law. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.

 

Section 11.Allocation of Responsibilities:

 

The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:

 

 20 

 

 

11.1         Board.

 

(i)To amend the Plan;

 

(ii)To appoint and remove members of the Committee; and

 

(iii)To terminate the Plan as permitted in Section 14.

 

11.2         Committee.

 

(i)To designate Participants;

 

(ii)To interpret the provisions of the Plan and to determine the rights of the
Participants under the Plan, except to the extent otherwise provided in Section
16 relating to claims procedure;

 

(iii)To administer the Plan in accordance with its terms, except to the extent
powers to administer the Plan are specifically delegated to another person or
persons as provided in the Plan;

 

(iv)To account for the amount credited to the Deferred Compensation Account of a
Participant;

 

(v)To direct the Employer in the payment of benefits;

 

(vi)To file such reports as may be required with the United States Department of
Labor, the Internal Revenue Service and any other government agency to which
reports may be required to be submitted from time to time; and

 

(vii)To administer the claims procedure to the extent provided in Section 16.

 

Section 12.Benefits Not Assignable; Facility of Payments:

 

12.1         Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.

 

 21 

 

 

12.2         Plan-Approved Domestic Relations Orders. The Committee shall
establish procedures for determining whether an order directed to the Plan is a
Plan-Approved Domestic Relations Order. If the Committee determines that an
order is a Plan-Approved Domestic Relations Order, the Committee shall cause the
payment of amounts pursuant to or segregate a separate account as provided by
(and to prevent any payment or act which might be inconsistent with) the
Plan-Approved Domestic Relations Order.

 

12.3         Payments to Minors and Others. If any individual entitled to
receive a payment under the Plan shall be physically, mentally or legally
incapable of receiving or acknowledging receipt of such payment, the Committee,
upon the receipt of satisfactory evidence of his incapacity and satisfactory
evidence that another person or institution is maintaining him and that no
guardian or committee has been appointed for him, may cause any payment
otherwise payable to him to be made to such person or institution so maintaining
him. Payment to such person or institution shall be in full satisfaction of all
claims by or through the Participant to the extent of the amount thereof.

 

Section 13.Beneficiary:

 

The Participant's beneficiary shall be the person, persons, entity or entities
designated by the Participant on the beneficiary designation form provided by
and filed with the Committee or its designee. If the Participant does not
designate a beneficiary, the beneficiary shall be his Surviving Spouse. If the
Participant does not designate a beneficiary and has no Surviving Spouse, the
beneficiary shall be the Participant's estate. The designation of a beneficiary
may be changed or revoked only by filing a new beneficiary designation form with
the Committee or its designee. If a beneficiary (the "primary beneficiary") is
receiving or is entitled to receive payments under the Plan and dies before
receiving all of the payments due him, the balance to which he is entitled shall
be paid to the contingent beneficiary, if any, named in the Participant's
current beneficiary designation form. If there is no contingent beneficiary, the
balance shall be paid to the estate of the primary beneficiary. Any beneficiary
may disclaim all or any part of any benefit to which such beneficiary shall be
entitled hereunder by filing a written disclaimer with the Committee before
payment of such benefit is to be made. Such a disclaimer shall be made in a form
satisfactory to the Committee and shall be irrevocable when filed. Any benefit
disclaimed shall be payable from the Plan in the same manner as if the
beneficiary who filed the disclaimer had predeceased the Participant.

 

 22 

 

 

Section 14.Amendment and Termination of Plan:

 

The Company may amend any provision of the Plan or terminate the Plan at any
time; provided, that in no event shall such amendment or termination reduce the
balance in any Participant's Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:

 

14.1         Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:

 

14.1.1    All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.

 

 23 

 

 

14.1.2    No payments other than payments that would be payable under the terms
of the Plan if the termination had not occurred are made within 12 months of the
termination date.

 

14.1.3    All benefits under the Plan are paid within 24 months of the
termination date.

 

14.1.4    The Employer does not adopt a new arrangement that would be aggregated
with the Plan under Section 1.409A-1(c) of the Treasury Regulations providing
for the deferral of compensation at any time within 3 years following the date
of termination of the Plan.

 

14.1.5    The termination does not occur proximate to a downturn in the
financial health of the Employer.

 

14.2         Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant shall
become fully vested and payable to the Participant in a lump sum within twelve
months following the date of termination, subject to the requirements of Section
409A of the Code.

 

Section 15.Communication to Participants:

 

The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.

 

Section 16.Claims Procedure:

 

The following claims procedure shall apply with respect to the Plan:

 

16.1         Filing of a Claim for Benefits. If a Participant or Beneficiary
(the "claimant") believes that he is entitled to benefits under the Plan which
are not being paid to him or which are not being accrued for his benefit, he
shall file a written claim therefore with the Committee.

 

 24 

 

 

16.2         Notification to Claimant of Decision. Within 90 days after receipt
of a claim by the Committee (or within 180 days if special circumstances require
an extension of time), the Committee shall notify the claimant of the decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, there shall be furnished to the claimant prior to
expiration of the initial 90-day period written notice of the extension, which
notice shall set forth the special circumstances and the date by which the
decision shall be furnished. If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under ERISA following an adverse benefit determination on
review. Notwithstanding the foregoing, if the claim relates to a disability
determination, the Committee shall notify the claimant of the decision within 45
days (which may be extended for an additional 30 days if required by special
circumstances).

 

16.3         Procedure for Review. Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the latest date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
given an opportunity to review pertinent documents and to submit issues and
comments in writing.

 

 25 

 

 

16.4         Decision on Review. The decision on review of a claim denied in
whole or in part by the Committee shall be made in the following manner:

 

16.4.1    Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).

 

16.4.2    With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

 

(i)the specific reason or reasons for the adverse determination;

 

(ii)specific reference to pertinent Plan provisions on which the adverse
determination is based;

 

(iii)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

 

(iv)a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures, as
well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

 

16.4.3    The decision of the Committee shall be final and conclusive.

 

16.5         Action by Authorized Representative of Claimant. All actions set
forth in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.

 

 26 

 

 

Section 17.Miscellaneous Provisions:

 

17.1         Set off. The Employer may at any time offset a Participant's
Deferral Compensation Account by an amount up to $5,000 to collect the amount of
any loan, cash advance, extension of other credit or other obligation of the
Participant to the Employer that is then due and payable in accordance with the
requirements of Section 409A of the Code.

 

17.2         Notices. Each Participant who is not in Service and each
Beneficiary shall be responsible for furnishing the Committee or its designee
with his current address for the mailing of notices and benefit payments. Any
notice required or permitted to be given to such Participant or Beneficiary
shall be deemed given if directed to such address and mailed by regular United
States mail, first class, postage prepaid. If any check mailed to such address
is returned as undeliverable to the addressee, mailing of checks will be
suspended until the Participant or Beneficiary furnishes the proper address.
This provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.

 

17.3         Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due by the fifth anniversary of the date payment is to be made or commence;
provided, that the deemed investment rate of return pursuant to Section 8.2
shall cease to be applied to the Participant's account following the first
anniversary of such date; provided further, however, that such benefit shall be
reinstated if a valid claim is made by or on behalf of the Participant or
Beneficiary for all or part of the forfeited benefit.

 



 27 

 

 

17.4         Reliance on Data. The Employer and the Committee shall have the
right to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.

 

17.5         Headings. The headings and subheadings of the Plan have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.

 

17.6         Continuation of Employment. The establishment of the Plan shall not
be construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.

 

17.7         Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a “Successor Entity”) unless such Successor Entity shall assume
the rights, obligations and liabilities of the Employer under the Plan and upon
such assumption, the Successor Entity shall become obligated to perform the
terms and conditions of the Plan. Nothing herein shall prohibit the assumption
of the obligations and liabilities of the Employer under the Plan by any
Successor Entity.

 

 28 

 

 

17.8         Construction. The Employer shall designate in the Adoption
Agreement the state according to whose laws the provisions of the Plan shall be
construed and enforced, except to the extent that such laws are superseded by
ERISA and the applicable requirements of the Code.

 

17.9         Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant's wages, or the Employer may reduce a
Participant's Account balance, in order to meet any federal, state, or local or
employment tax withholding obligations with respect to Plan benefits, as
permitted under Section 409A of the Code. The Employer or other payor shall
report Plan payments and other Plan-related information to the appropriate
governmental agencies as required under applicable laws.

 

Section 18.Transition Rules:

 

This Section 18 does not apply to plans newly established on or after January 1,
2009.

 

18.1         2005 Election Termination. Notwithstanding Section 4.1.4, at any
time during 2005, a Participant may terminate a Participation Agreement, or
modify a Participation Agreement to reduce the amount of Compensation subject to
the deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includible in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.

 

18.2          2005 Deferral Election. The requirements of Section 4.1.2 relating
to the timing of the Participation Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), and (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code.

 

 29 

 

 

18.3         2005 Termination of Participation; Distribution. Notwithstanding
anything in this Plan to the contrary, at any time during 2005, a Participant
may terminate his or her participation in the Plan and receive a distribution of
his Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant's
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.

 

18.4         Payment Elections. Notwithstanding the provisions of Sections 7.1
or 7.5 of the Plan, a Participant may elect on or before December 31, 2008, the
time or form of payment of amounts subject to Section 409A of the Code provided
that such election applies only to amounts that would not otherwise be payable
in the year of the election and does not cause an amount to paid in the year of
the election that would not otherwise be payable in such year.

 

 30 

 

 

  

NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants.
Principal Life Insurance Company disclaims all liability for the legal and tax
consequences which result from the elections made by the Employer in this
Adoption Agreement.

 

  Principal Life Insurance Company, Raleigh, NC 27612   A member of the
Principal Financial Group®

 

THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN

 

ADOPTION AGREEMENT

 

THIS AGREEMENT is the adoption by Ritchie Bros. Auctioneers (America) Inc. (the
“Company”) of the Executive Nonqualified Excess Plan (“Plan”).

 

WITNESSETH:

 

WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and

 

WHEREAS, the provisions of the Plan are intended to comply with the requirements
of Section 409A of the Code and the regulations thereunder and shall apply to
amounts subject to section 409A; and

 

WHEREAS, the Company has been advised by Principal Life Insurance Company to
obtain legal and tax advice from its professional advisors before adopting the
Plan,

 

NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms
and conditions set forth in this Adoption Agreement:

 

ARTICLE I

 

Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.

 

ARTICLE II

 

The Employer hereby makes the following designations or elections for the
purpose of the Plan:

 

2.6 Committee: The duties of the Committee set forth in the Plan shall be
satisfied by:           __ (a) Company           XX (b) The administrative
committee appointed by the Board to serve at the pleasure of the Board.        
  __ (c) Board.           __ (d) Other (specify): _________________________.

 

 

 

 

2.8 Compensation:  The “Compensation” of a Participant shall mean all of a
Participant’s:           XX (a) Base salary.           __ (b) Service Bonus.    
      __ (c) Performance-Based Compensation earned in a period of 12 months or
more.           __ (d) Commissions.           __ (e) Compensation received as an
Independent Contractor reportable on Form 1099.           __ (f) Other: An
amount equivalent to the 401k refund.           __ (g) Other: Share Unit
Compensation Payment.

 

2.9        Crediting Date:   The Deferred Compensation Account of a Participant
shall be credited as follows:

 

Participant Deferral Credits at the time designated below:

 

  __ (a) The last business day of each Plan Year.           __ (b) The last
business day of each calendar quarter during the Plan Year.           __ (c) The
last business day of each month during the Plan Year.           __ (d) The last
business day of each payroll period during the Plan Year.           __ (e) Each
pay day as reported by the Employer.           XX (f) On any business day as
specified by the Employer.           __ (g)
Other:  ______________________________.

 

Employer Credits at the time designated below:

 

  XX (a) On any business day as specified by the Employer.           __ (b)
Other:  ______________________________.

 

2.13 Effective Date:

 

  __ (a) This is a newly-established Plan, and the Effective Date of the Plan is
_____________.           XX (b) This is an amendment of a plan named Ritchie
Bros. Auctioneers (America) Inc. Deferred Compensation Plan dated July 1, 2013
and governing all contributions to the plan through July 10, 2014. The Effective
Date of this amended Plan is July 10, 2014.

 

 2 

 

 

2.20 Normal Retirement Age: The Normal Retirement Age of a Participant shall be:

 

  XX (a) Age   55  .           __ (b) The later of age __ or the ______
anniversary of the participation commencement date. The participation
commencement date is the first day of the first Plan Year in which the
Participant commenced participation in the Plan.           __ (c)
Other:  ______________________________.

 

2.23 Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

 

Name of Employer   EIN       Ritchie Bros. Auctioneers     (America) Inc.  
91-1830835       AssetNation Inc.   94-3345105

 

2.26 Plan: The name of the Plan is       Ritchie Bros. Auctioneers (America)
Inc. Deferred Compensation Plan.

 

2.28 Plan Year: The Plan Year shall end each year on the last day of the month
of December.

 

2.30 Seniority Date: The date on which a Participant has:

 

  XX (a) Attained age   55  .           __ (b) Completed __ Years of Service
from First Date of Service.           __ (c) Attained age __ and completed __
Years of Service from First Date of Service.           __ (d) Attained an age as
elected by the Participant.           __ (e) Not applicable – distribution
elections for Separation from Service are not based on Seniority Date

 

 3 

 

 

4.1        Participant Deferral Credits: Subject to the limitations in Section
4.1 of the Plan, a Participant may elect to have his Compensation (as selected
in Section 2.8 of this Adoption Agreement) deferred within the annual limits
below by the following percentage or amount as designated in writing to the
Committee:

 

  XX (a) Base salary:

 

  minimum deferral:  ________ %         maximum deferral: $________ or
       10     %

 

  __ (b) Service Bonus:

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

 

  __ (c) Performance-Based Compensation:

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

 

  __ (d) Commissions:

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

 

  __ (e) Form 1099 Compensation:

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

  

  __ (f) Other: An amount equivalent to the 401k refund.

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

 

  __ (g) Other: Share Unit Compensation Payment

 

  minimum deferral:  ________ %         maximum deferral: $________ or ________%

 

  __ (h) Participant deferrals not allowed.

 

 4 

 



 

4.2Employer Credits: Employer Credits will be made in the following manner:

 

XX (a) Employer Discretionary Credits: The Employer may make discretionary
credits to the Deferred Compensation Account of each Active Participant in an
amount determined as follows:

 

XX (i) An amount determined each Plan Year by the Employer.       __ (ii)
Other: ____________________________________________.

 

__ (b) Other Employer Credits: The Employer may make other credits to the
Deferred Compensation Account of each Active Participant in an amount determined
as follows:

 

__ (i) An amount determined each Plan Year by the Employer.       __ (ii)
Other: ____________________________________________.

 

__ (c) Employer Credits not allowed.

 

5.2Disability of a Participant:

 

XX (a) A Participant’s becoming Disabled shall be a Qualifying Distribution
Event and the Deferred Compensation Account shall be paid by the Employer as
provided in Section 7.1.       __ (b) A Participant becoming Disabled shall not
be a Qualifying Distribution Event.

 

5.3         Death of a Participant: If the Participant dies while in Service,
the Employer shall pay a benefit to the Beneficiary in an amount equal to the
vested balance in the Deferred Compensation Account of the Participant
determined as of the date payments to the Beneficiary commence, plus:

 

__ (a) An amount to be determined by the Committee.       __ (b)
Other: ____________________________________________.       XX (c) No additional
benefits.

 

 5 

 

 

5.4In-Service or Education Distributions: In-Service and Education Accounts are
permitted under the Plan:

 

XX (a) In-Service Accounts are allowed with respect to:



  __ Participant Deferral Credits only.   __ Employer Credits only.   XX
Participant Deferral and Employer Credits.

 

In-service distributions may be made in the following manner:

  XX Single lump sum payment.   __ Annual installments over a term certain not
to exceed __ years.

 

Education Accounts are allowed with respect to:

  __ Participant Deferral Credits only.   __ Employer Credits only.   XX
Participant Deferral and Employer Credits.

 

Education Accounts distributions may be made in the following manner:

  XX Single lump sum payment.   __ Annual installments over a term certain not
to exceed __ years.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

  __ Forfeited   XX Distributed at Separation from Service if vested at that
time

 

__ (b) No In-Service or Education Distributions permitted.

 

5.5Change in Control Event:

 

XX (a) Participants may elect upon initial enrollment to have accounts
distributed upon a Change in Control Event.       __ (b) A Change in Control
shall not be a Qualifying Distribution Event.

 

5.6Unforeseeable Emergency Event:

 

XX (a) Participants may apply to have accounts distributed upon an Unforeseeable
Emergency event.       __ (b) An Unforeseeable Emergency shall not be a
Qualifying Distribution Event

 



 6 

 

 

6.        Vesting: An Active Participant shall be fully vested in the Employer
Credits made to the Deferred Compensation Account upon the first to occur of the
following events:

 

__ (a) Normal Retirement Age.       __ (b) Death.       __ (c) Disability.      
__ (d) Change in Control Event       __ (e)
Other: ______________________________________

 

XX (f) Satisfaction of the vesting requirement as specified below:

 

  XX Employer Discretionary Credits:

 

XX (i) Immediate 100% vesting.

 

__ (ii) 100% vesting after __ Years of Service.       __ (iii) 100% vesting at
age __.

 

__ (iv) Number of Years Vested     of Service Percentage             Less
than       1       1 __%     2 __%     3 __%     4 __%     5 __%     6 __%     7
__%     8 __%     9 __%     10 or more __%

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

__ (1) First Day of Service.       __ (2) Effective Date of Plan Participation.
      __ (3) Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 



 7 

 

 

  __ Other Employer Credits:

 

__ (i) Immediate 100% vesting.       __ (ii) 100% vesting after __ Years of
Service.       __ (iii) 100% vesting at age __.

 

__ (iv) Number of Years Vested     of Service Percentage             Less than
      1 __%     1 __%     2 __%     3 __%     4 __%     5 __%     6 __%     7
__%     8 __%     9 __%     10 or more __%

 

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

 

__ (1) First Day of Service.       __ (2) Effective Date of Plan Participation.
      __ (3) Each Crediting Date. Under this option (3), each Employer Credit
shall vest based on the Years of Service of a Participant from the Crediting
Date on which each Employer Discretionary Credit is made to his or her Deferred
Compensation Account.

 

 8 

 

 

7.1         Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

 

(a)Separation from Service prior to Seniority Date, or Separation from Service
if Seniority Date is Not Applicable

 

  XX (i) A lump sum.           XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed 5 years.           __ (iii)
Other: ___________________________________________.

 

(b)Separation from Service on or After Seniority Date, If Applicable

 

  XX (i) A lump sum.           XX (ii) Annual installments over a term certain
as elected by the Participant not to exceed   15   years.           __ (iii)
Other: ___________________________________________.

 

(c)Separation from Service Upon a Change in Control Event

 

  XX (i) A lump sum.           __ (ii) Annual installments over a term certain
as elected by the Participant not to exceed ___ years.           __ (iii)
Other: ___________________________________________.

 



(d)Death

 

  XX (i) A lump sum.           __ (ii) Annual installments over a term certain
as elected by the Participant not to exceed ___ years.           __ (iii)
Other: ___________________________________________.

 

(e)Disability

 

  XX (i) A lump sum.         __ (ii) Annual installments over a term certain as
elected by the Participant not to exceed ___ years.           __ (iii)
Other: ___________________________________________.         __ (iv) Not
applicable.

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

  __ Forfeited   __ Distributed at Separation from Service if vested at that
time

 

 9 

 

 

(f)Change in Control Event

 

  XX (i) A lump sum.           — (ii) Annual installments over term certain as
elected by the Participant not to exceed __ years.       — (iii)
Other: ___________________________________________.           — (iv) Not
applicable.

 

 

If applicable, amounts not vested at the time payments due under this Section
cease will be:

 

  — Forfeited   — Distributed at Separation from Service if vested at that time

 



7.4De Minimis amounts.

 

  — (a) Notwithstanding any payment election made by the Participant, the vested
balance in the Deferred Compensation account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $_________. In
addition, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan    
      XX (b) There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(1)(B) of the Code and
results in the terminatiaccon of the Participant’s entire interest in the Plan.

 

10.1Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

 

  XX (a) Company.           — (b) Employer or Participating Employer who
employed the Participant when amounts were deferred.

 

14.         Amendment and Termination of Plan: Notwithstanding any provision in
this adoption agreement or the Plan to the contrary, Section____________ of the
Plan shall be amended to read as provided in attached Exhibit _________________.

 

  XX There are no amendments to the Plan.

 

 10 

 



 

17.9      Construction: The provisions of the Plan shall be construed and
enforced according to the laws of the State of Washington, except to the extent
that such laws are superseded by ERISA and the applicable provisions of the
Code.

 

IN WITNESS WHEREOF, this agreement has been executed as of the day and year
stated below.

 

  Ritchie Bros. Auctioneers (America) Inc.   Name of Employer       By: /s/ Todd
Wohler   Authorized Person   Date:   9 Sept 2015

 



 11 